

Exhibit 10.8






FIFTH AMENDMENT AND CONSENT


This Fifth Amendment and Consent, dated as of October 6, 2008 (this
“Amendment”), to that certain Credit Agreement, dated as of October 26, 2005,
among, Alpha NR Holding, Inc., a Delaware corporation (“Holdings”), Alpha
Natural Resources, LLC, a Delaware limited liability company (the “Borrower”),
the Lenders and Issuing Banks party thereto from time to time, and Citicorp
North America, Inc., as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders and Issuing Banks, as amended by that
certain amendment and consent, dated as of December 22, 2006 (the “First
Amendment”), among Holdings, the Borrower and the Administrative Agent, as
further amended by that certain second amendment and consent, dated as of June
28, 2007 (the “Second Amendment”), among Holdings, the Borrower and the
Administrative Agent, as further amended by that certain third amendment and
joinder agreement, dated as of March 28, 2008 (the “Third Amendment”), among
Alpha Natural Resources, Inc., a Delaware corporation and the successor by
merger to Holdings (“ANR”), the Borrower, the Administrative Agent and the New
Revolving Facility Lenders party thereto, as further amended by that certain
fourth amendment and consent agreement, dated as of March 31, 2008 (the “Fourth
Amendment”), among ANR, the Borrower, the Administrative Agent and the other
Loan Parties party thereto (collectively, as so amended and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among ANR, the Borrower, the Administrative Agent, the
Collateral Agent (solely with respect to Section 2 hereof) and the other Loan
Parties party hereto.  Capitalized terms used herein but not defined herein are
used as defined in the Credit Agreement.


W1TNESSETH:


WHEREAS, the Borrower intends to enter into a Permitted Receivables Financing as
contemplated by the Credit Agreement and the other Loan Documents;


WHEREAS, in connection with the Borrower’s contemplated receivables financing,
the Borrower and ANR have requested that certain amendments be made to the
Credit Agreement as set forth herein;


WHEREAS, the Lenders signatory to an acknowledgment and consent to amendment in
the form attached as Exhibit A hereto (an “Acknowledgment and Consent to
Amendment”) and the Administrative Agent have agreed to consent to this
Amendment on the terms and subject to the conditions herein provided.


Now, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and

 
 

--------------------------------------------------------------------------------

 

covenants herein contained, the parties hereto, intending to be legally bound,
hereby agree as follows:


Section 1.                      Amendment.


(a)           As of the Effective Date (as defined below), the Administrative
Agent (on behalf of the Required Lenders), the Borrower, ANR, each other Loan
Party and each Lender signatory to an Acknowledgment and Consent to Amendment
hereby agree that the Credit Agreement shall be amended as set forth in the
remaining clauses of this Section 1.


(i)           Clause (c) of the definition of “Collateral and Guarantee
Requirement” is hereby amended by inserting the words “(including, without
limitation, any Special Purpose Receivables Subsidiary that ceases to be an
Unrestricted Subsidiary as provided in the final proviso of the definition of
“Unrestricted Subsidiary”)” after the words “in the case of any person that
becomes a Domestic Subsidiary Loan Party after the Closing Date” in the first
and second lines thereof.


(ii)           The definition of “Domestic Subsidiary Loan Party” or “Subsidiary
Loan Party” in Section 1.01 of the Credit Agreement is hereby amended and
restated in its entirety as follows:


“Domestic Subsidiary Loan Party” or “Subsidiary Loan Party” shall mean (A) each
Wholly Owned Subsidiary of the Borrower that is not a Foreign Subsidiary and (B)
each Domestic Subsidiary of the Borrower or the Subsidiaries that guarantees any
Indebtedness of the Borrower or any of the Subsidiaries; provided that,
notwithstanding the foregoing, the terms “Domestic Subsidiary Loan Party” and
“Subsidiary Loan Party” shall not include any Unrestricted Subsidiary for so
long as it remains an Unrestricted Subsidiary.


(iii)           The definition of “Receivables Assets” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:


“Receivables Assets” shall mean, any Receivable and Related Security from time
to time originated, acquired or otherwise owned by the Borrower or any
Subsidiary.


(iv)           The definition of “Special Purpose Receivables Subsidiary” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:


“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, which Subsidiary is organized in a manner intended to reduce the
likelihood that it would be substantively consolidated with the Borrower or any
of the Subsidiaries (other than Special Purpose Receivables Subsidiaries) in the
event the Borrower or any such Subsidiary becomes subject to a proceeding under
the U.S.  Bankruptcy Code (or other insolvency law).  The board of directors or
other applicable governing body of the Borrower shall designate any such
Subsidiary as a “Special Purpose Receivables Subsidiary” for purposes of this
Agreement and within 3 Business Days of such

 
 

--------------------------------------------------------------------------------

 

designation the Borrower will provide to the Administrative Agent a certified
copy of the resolutions of the Borrower giving effect to such designation and an
officers’ certificate certifying, to such officer’s knowledge and belief after
consulting with counsel, that such designated Subsidiary complies with this
definition.


(v)           The definition of “Subsidiary” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:


“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower.  Notwithstanding the foregoing, the term “Subsidiary” shall not
include any Unrestricted Subsidiary except (i) where the term “Subsidiary” is
used in Sections 3.01, 3.08, 3.09, 3.10 3.12, 3.14, 3.15, 3.19, 5.04, 5.05,
5.06, 5.07, 5.09(g), 5.13 and 6.08(b) and (ii) for the purpose of determining
whether a Default or an Event of Default has occurred under clause (f), (h), (i)
or (j) of Section 7.01, the term “Subsidiary” shall include any Unrestricted
Subsidiary if such Unrestricted Subsidiary was, as of the last day of the then
most recently ended fiscal quarter of the Borrower, a ‘significant subsidiary’
(as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to
the Securities Act, as such Regulation is in effect on the date of this
Amendment) of the Borrower; provided, however, that, if it is necessary to
exclude more than one Unrestricted Subsidiary from clause (f), (h), (i) or (j)
of Section 7.01 in order to avoid a Default or an Event of Default thereunder,
all excluded Unrestricted Subsidiaries shall be considered to be a single
consolidated Unrestricted Subsidiary for the purpose of determining whether the
‘significant subsidiary’ condition specified in clause (ii) above is satisfied.


(vi)           The definition of “Unrestricted Subsidiary” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety as follows:


“Unrestricted Subsidiary” shall mean (i) any person that becomes a subsidiary of
the Borrower as a result of an Investment made on or following December 7, 2006
in accordance with Section 6.04 (and any existing or subsequently formed or
acquired subsidiary of such person) if (A) such subsidiary does not become a
Wholly Owned Subsidiary of the Borrower as a result of such Investment and (B)
within 10 Business Days of such Investment, the Borrower provides written notice
to the Administrative Agent (x) identifying the person that has become a
subsidiary of the Borrower as a result of such Investment and (y) specifying
that, pursuant to a resolution of the board of directors or other applicable
governing body of the Borrower, such subsidiary shall be deemed to be an
Unrestricted Subsidiary; provided that any such subsidiary of the Borrower that
is an Unrestricted Subsidiary shall cease to be an Unrestricted Subsidiary, and
may not be re-designated as an Unrestricted Subsidiary, upon receipt by the
Administrative Agent of written notice from the Borrower that from and after
such notice such subsidiary shall cease to be an Unrestricted Subsidiary and
(ii) any Subsidiary designated as a Special Purpose Receivables Subsidiary in
accordance with the definition thereof; provided that any such Special Purpose
Receivables Subsidiary of the Borrower that is an Unrestricted Subsidiary shall,
upon the termination of any such Permitted Receivables Financing (other than as
a result of an event of default thereunder unless and until the obligations
thereunder are repaid in fu)l), cease to be an Unrestricted Subsidiary and may
not be re-designated as an Unrestricted Subsidiary.

 
 

--------------------------------------------------------------------------------

 

(b)           Section 1.01 of the Credit Agreement is hereby amended by adding
the following new definitions (in correct alphabetical order):


“Collections” means, with respect to any Receivable: (a) all funds that are
received by any Loan Party (or any Affiliate) or a Special Purpose Receivables
Subsidiary in payment of any amounts owed in respect of such Receivable
(including purchase price, finance charges, interest and all other charges), or
applied to amounts owed in respect of such Receivable (including insurance
payments and net proceeds of the sale or other disposition of repossessed goods
or other collateral or property of the related obligor or any other Person
directly or indirectly liable for the payment of such Receivable and available
to be applied thereon), (b) all deemed collections determined pursuant to a
Permitted Receivables Financing and (c) all other proceeds of such Receivable.


“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
obligor becomes or is obligated to make payment in respect of such Receivable.


“Receivable” means any indebtedness and other obligations owed to any Loan Party
or a Special Purpose Receivables Subsidiary or any right of a Special Purpose
Receivables Subsidiary or any Loan Party to payment from or on behalf of a
purchaser of goods from Alpha Coal Sales Co., LLC or any right to reimbursement
for funds paid or advanced by a Special Purpose Receivables Subsidiary or any
Loan Party on behalf of a purchaser of goods from Alpha Coal Sales Co., LLC,
whether constituting an account, chattel paper, payment intangible, instrument
or general intangible, however arising (whether or not earned by performance),
and includes, without limitation, the obligation to pay any finance charges,
fees and other charges with respect thereto (it being understood that
indebtedness and other obligations arising from any one transaction, including,
without limitation, indebtedness and other obligations represented by an
individual invoice or agreement, shall constitute a Receivable separate from a
Receivable consisting of the indebtedness and other obligations arising from any
other transaction).


“Related Security” means, with respect to any Receivable:


(a)           all of a Special Purpose Receivables Subsidiary and any Loan
Party’s interest in any goods (including returned goods), and documentation of
title evidencing the shipment or storage of any goods (including returned
goods), the sale of which gave rise to such Receivable;


(b)           all instruments and chattel paper that may evidence such
Receivable (and do not evidence any asset that is not a Receivable);


(c)           all other security interests or liens and property subject thereto
from time to time purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all UCC financing statements or similar filings relating thereto;

 
 

--------------------------------------------------------------------------------

 

(d)           solely to the extent applicable to such Receivable, the rights
interests and claims under the Contracts and all guaranties, indemnities,
insurance and other agreements or arrangements of whatever character from time
to time supporting or securing payment of such Receivable or otherwise relating
to such Receivable, whether pursuant to the Contract related to such Receivable
or otherwise; and


(e)           all of a Special Purpose Receivables Subsidiary’s rights,
interests and claims under the Permitted Receivables Documents.


(c)           Section 2.10(d) of the Credit Agreement is hereby amended and
restated in its entirety as follows:


(d)           Any Lender holding Tranche B Term Loans may elect, on not less
than two Business Days’ prior written notice to the Administrative Agent with
respect to any mandatory prepayment made pursuant to Section 2.11(c) not to have
such prepayment applied to such Lender’s Tranche B Term Loans, in which case,
the full amount not so applied shall be retained by the Borrower.


(d)           Section 5.09(0 of the Credit Agreement is hereby amended and
restated in its entirety follows:


(f)           The Collateral and Guarantee Requirement and the other provisions
of this Section 5.09 need not be satisfied with respect to (i) any Material Real
Property held by any Covenant Loan Party as a lessee under a lease only to the
extent that such lease does not permit the granting of a mortgage or lien
thereon and consent has not been obtained, provided, however that mortgages
shall be granted subject to savings clauses in such cases to the extent such
consents are not obtained; provided, however, the Covenant Loan Parties shall
use commercially reasonable efforts to obtain the consent of the landlord under
such lease to the extent required to grant a Mortgage thereon, (ii) any Equity
Interests acquired after the Closing Date in accordance with this Agreement if,
and to the extent that, and for so long as (A) doing so would violate applicable
law or a contractual obligation binding on such Equity Interests and (B) such
law or obligation existed at the time of the acquisition thereof and was not
created or made binding on such Equity Interests in contemplation of or in
connection with the acquisition of such Subsidiary (provided that the foregoing
clause (B) shall not apply in the case of a joint venture, including a joint
venture that is a Subsidiary but excluding Dominion Terminal Associates and
Excelven Pty Limited), (iii) any assets acquired after the Closing Date, to the
extent that, and for so long as, taking such actions would violate a contractual
obligation binding on such assets that existed at the time of the acquisition
thereof and was not created or made binding on such assets in contemplation or
in connection with the acquisition of such assets (except in the case of assets
acquired with Indebtedness permitted pursuant to Section 6.01(i) that is secured
by a Lien permitted pursuant to Section 6.02(i)), (iv) any asset of a Foreign
Subsidiary if the granting of a Lien on such asset would result in materially
adverse tax or legal consequences to ANR, Inc. and its Subsidiaries (as
determined by the Borrower reasonably and in good faith), (v) any asset of a
Foreign Subsidiary if the Borrower demonstrates to the Collateral Agent and the
Collateral Agent determines (in its reasonable discretion) that the cost of the
satisfaction of the Collateral and Guarantee Requirement of this Section 5.09
with respect thereto exceeds the value of the

 
 

--------------------------------------------------------------------------------

 

security offered thereby, (vi) any Equity Interests of any Special Purpose
Receivables Subsidiary or (vii) any promissory note made in favor of any
Subsidiary Loan Party by any Special Purpose Receivables Subsidiary with respect
to the purchase price of Receivables from such Subsidiary Loan Party in
connection with a Permitted Receivables Financing; provided that, upon the
reasonable request of the Collateral Agent, the Borrower shall, and shall cause
any applicable Subsidiary Loan Party to, use commercially reasonable efforts to
have waived or eliminated any contractual obligation of the types described in
clauses (ii) and (iii) above, other than those set forth in a joint venture
agreement to which the Borrower or any Subsidiary is a party.


(e)           Section 5.09 of the Credit Agreement is hereby amended by adding a
new subsection (g) as follows:


(g)           ANR and the other Loan Parties hereby agree that notwithstanding
the existence of any Permitted Receivables Financing, any and all payments by
any Special Purpose Receivables Subsidiary to, and all proceeds of any Permitted
Receivables Financing payable to, any Loan Party (or to any other Person that is
required to be a Loan Party hereunder) shall be made to and deposited in one or
more deposit or securities accounts subject to the Collateral and Guarantee
Requirement set forth herein, with such deposit or securities accounts subject
at all times to control agreements in favor of, and in form and substance
reasonably satisfactory to, the Collateral Agent.


(f)           Section 6.08 of the Credit Agreement is hereby amended and
restated in its entirety as follows:


SECTION 6.08.  Business of ANR, Inc., the Borrower and the Subsidiaries.


(a)           Notwithstanding any other provisions hereof, engage at any time in
any business or business activity other than any business or business activity
conducted by it on the Closing Date and any business or business activities
incidental or related thereto, or any business or activity that is reasonably
similar thereto or a reasonable extension, development or expansion thereof or
ancillary thereto, including (i) the consummation of the Transactions, and (ii)
any business or business activity in the energy and/or mining industries so long
as the coal mining industry shall remain the core business activity of the Loan
Parties and their Subsidiaries, taken as a whole; provided, that ANR, Inc. shall
not (i) acquire Equity Interests in any Person other than the Borrower or
acquire any division of or assets constituting a line of business of any other
Person or engage in any line of business, (ii) create, incur, assume or permit
to exist any Lien on the Equity Interests of the Borrower (other than Liens in
favor of the Collateral Agent and Liens permitted by Section 6.02(d), (e), (j)
or (o)) or (iii) incur any Indebtedness other than its Guarantee of the
obligations under the Facilities, the Senior Note Indenture, the Traveler’s
Documents and other obligations of the Borrower and the Subsidiaries; provided,
that ANR, Inc. may incur Indebtedness if, at the time of incurrence thereof, no
Default or Event of Default would result therefrom and the Covenant Loan Parties
are in compliance on a Pro Forma Basis with the Financial Performance Covenants.

 
 

--------------------------------------------------------------------------------

 

(b)           Notwithstanding any other provision of this Agreement, no
Subsidiary that is a Special Purpose Receivables Subsidiary shall engage in any
business or business activity other than a Permitted Receivables Financing.


(g)           Section 6.10(a) of the Credit Agreement is hereby amended and
restated in its entirety as follows:


(a)           During any fiscal year the Borrower and the Subsidiaries may make
Capital Expenditures so long as the aggregate amount thereof does not exceed
(subject to paragraph (b) below) $200,000,000 in any fiscal year.


(h)           Section 7.01(d) of the Credit Agreement is hereby amended and
restated in its entirety as follows:


(d)           default shall be made in the due observance or performance by (i)
the Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in Section 5.01(a) (with respect to the Borrower), 5.05(a), 5.08,
5.09(d) or in Article VI, (ii) ANR, Inc. of any covenant, condition or agreement
contained in Section 6.08(a) or 6.14 or (iii) any Special Purpose Receivables
Subsidiary of any covenant, condition or agreement contained in Section 6.08(b);


(i)           Section 9.18 of the Credit Agreement is hereby amended and
restated in its entirety as follows:


SECTION 9.18.  Release of Liens and Guarantees.  In the event that any Loan
Party conveys, sells, leases, assigns, transfers or otherwise disposes of all or
any portion of any of the Equity Interests or assets of any Subsidiary Loan
Party to a person that is not (and is not required to become) a Loan Party in a
transaction not prohibited by Section 6.05 or Section 6.08, the Administrative
Agent and the Collateral Agent shall promptly (and the Lenders hereby authorize
the Administrative Agent and the Collateral Agent to) take such action and
execute any such documents as may be reasonably requested by ANR, Inc. or the
Borrower and at the Borrower’s expense to release any Liens created by any Loan
Document in respect of such Equity Interests or assets, and, in the case of a
disposition of the Equity Interests or assets of any Subsidiary Loan Party in a
transaction permitted by Section 6.05 and as a result of which such Subsidiary
Loan Party would cease to be a Subsidiary, terminate such Subsidiary Loan
Party’s obligations under its Guarantee.  In addition, the Administrative Agent
and the Collateral Agent agree to take such actions as are reasonably requested
by ANR, Inc. or the Borrower and at the Borrower’s expense to terminate the
Liens and security interests created by the Loan Documents when all the
Obligations are paid in full and all Letters of Credit and Commitments are
terminated.  Any representation, warranty or covenant contained in any Loan
Document relating to any such Equity Interests, asset or subsidiary of the
Borrower shall no longer be deemed to be made once such Equity Interests or
asset is so conveyed, sold, leased, assigned, transferred or disposed of.  In
addition, the Administrative Agent and the Collateral Agent shall promptly (and
the Lenders hereby authorize the Administrative Agent and the Collateral Agent
to) take such action and execute any such documents as may be reasonably
requested by ANR, Inc. or the Borrower (at the Borrower’s expense) to release
any Liens created by any Loan Document in

 
 

--------------------------------------------------------------------------------

 

respect of Collateral constituting Receivables Assets in connection with any
Permitted Receivables Financing.


Section 2.                      Transfer and Release of Interest in
Account.  Notwithstanding Section 5.2(d) of the Guarantee and Collateral
Agreement and the Collateral and Guarantee Requirement set forth in the Credit
Agreement, the Collateral Agent and the Lenders having executed and delivered an
Acknowledgment and Consent to Amendment (such Lenders constituting the Required
Lenders for purposes of the Credit Agreement) hereby (i) acknowledge that in
connection with the Borrower’s contemplated receivables financing, that certain
account number 5801048603, maintained at LaSalle Bank National Association (the
“Lockbox Account”) and the funds on deposit therein shall be transferred from
the Borrower to ANR Receivables Funding, LLC (the “SPV”) and (ii) agree that
effective immediately upon such transfer from the Borrower to the SPV, the
Collateral Agent (for itself and on behalf of the other Lenders) releases all of
its right, remedies, powers, privileges, title and interest in and to such
Lockbox Account and all amounts on deposit therein and proceeds thereof
(including any investment property acquired with such
proceeds).  Notwithstanding the previous sentence, no transfer of the Lockbox
Account or the funds on deposit therein shall be permitted for any reason other
than in connection with a Permitted Receivables Financing and as specifically
contemplated above, and transfer for any other reason shall be deemed to be a
breach of the covenant in Section 5.2(d) of the Guarantee and Collateral
Agreement.


Section 3.                      Conditions Precedent.  This Amendment shall
become effective as of the date (the “Effective Date”) on which each of the
following conditions precedent shall have been satisfied or duly waived:


(a)           Certain Documents.  The Administrative Agent shall have received
each of the following, in form and substance satisfactory to the Administrative
Agent:


(i)           this Amendment, duly executed by each of the Borrower and ANR, on
behalf of itself and each other Loan Party, and the Administrative Agent;


(ii)           an Acknowledgment and Consent to Amendment, in the form set forth
hereto as Exhibit A, duly executed by each of.  the Required Lenders; and


(iii)           such additional docu mental ion as the Administrative Agent may
reasonably require.


(b)           Payment of Costs and Expenses.  The Administrative Agent and the
Lenders shall have received payment of all fees, costs and expenses, including,
without limitation, all costs and expenses of the Administrative Agent and the
Lenders (including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent) in connection with this
Amendment, the Credit Agreement and each other Loan Document, as required by
Section 5 hereof.


(c)           Representations and Warranties.  Each of the representations and
warranties contained in Section 4 below shall be true and correct.

 
 

--------------------------------------------------------------------------------

 



 
Section 4.                      Representations and Warranties.  Each of ANR and
the Borrower, on behalf of itself and each Loan Party, hereby represents and
warrants to the Administrative Agent and each Lender, with respect to all Loan
Parties, as follows:


(a)           After giving effect to this Amendment, each of the representations
and warranties in the Credit Agreement and in the other Loan Documents are true
and correct in all material respects (except to the extent that such
representation or warranty is qualified as to materiality, in which case it
shall be true and correct in all respects) on and as of the date hereof as
though made on and as of such date, except to the extent that any such
representation or warranty expressly relates to an earlier date;


(b)           Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment, this Amendment has been
duly executed and delivered by each Loan Party, and this Amendment is the legal,
valid and binding obligation of each Loan Party, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles;
and


(c)           At the time of and immediately after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.


Section 5.                      Costs and Expenses.  The Borrower agrees to
reimburse the Agents for their costs and expenses in connection with this
Amendment (and any other Loan Documents delivered in connection herewith) as
provided in Section 9.05(a) of the Credit Agreement.


Section 6.                      Reference to and Effect on the Loan Documents.


(a)           As of the Effective Date, each reference in the Credit Agreement
and the other Loan Documents to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, and each reference in the other Loan
Documents to the Credit Agreement (including, without limitation, by means of
words like “thereunder”, “thereof” and words of like import), shall mean and be
a reference to the Credit Agreement as amended and as waived hereby with respect
to the certain requirements outlined above, and this Amendment and the Credit
Agreement shall be read together and construed as a single instrument.


(b)           Except as expressly amended hereby, all of the terms and
provisions of the Credit Agreement and all other Loan Documents are and shall
remain in full force and effect and are hereby ratified and confirmed.


(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Administrative Agent, any Lender or any Issuer under the
Credit Agreement or any Loan Document, or constitute a waiver or amendment of
any other provision of the Credit Agreement or any Loan Document (as amended
hereby) except as and to the extent expressly set forth herein.

 
 

--------------------------------------------------------------------------------

 



 
(d)           Each of ANR, the Borrower and (by its acknowledgement hereof as
set forth on the signature pages hereto) each other Loan Party, hereby confirms
that the guaranties, security interests and liens granted pursuant to the Loan
Documents continue to guarantee and secure the Obligations as set forth in the
Loan Documents and that such guaranties, security interests and liens remain in
full force and effect.


Section 7.                      Counterparts.  This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
agreement.  Receipt by the Administrative Agent of a facsimile copy of an
executed signature page hereof shall constitute receipt by the Administrative
Agents of an executed counterpart of this Amendment.


Section 8.                      Governing Law.  This Amendment and the rights
and obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.


Section 9.                      Loan Document and Integration.  This Amendment
is a Loan Document, and together with the other Loan Documents, incorporates all
negotiations of the parties hereto with respect to the subject matter hereof and
is the final expression and agreement of the parties hereto with respect to the
subject matter hereof.


Section 10.                    Headings.  Section headings contained in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purposes.


Section 11.                    Waiver of Jury Trial.  EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO
THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT.


[SIGNATURE PAGES FOLLOW]



 
 

--------------------------------------------------------------------------------

 



In Witness Whereof, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, as of the
date indicated above.


 
ALPHA NATURAL RESOURCES, INC.,

 
as successor by merger to Holdings





 
By:
/s/ Vaughn Groves
 

 
Name:  Vaughn Groves

 
Title:    Vice President





 
ALPHA NATURAL RESOURCES, INC.,

 
as Borrower





 
By:
/s/ Vaughn Groves
 

 
Name:  Vaughn Groves

 
Title:    Vice President





 
CITICORP NORTH AMERICA, INC.,

 
as Administrative Agent





 
By:
/s/ Raymond G. Dunning
 

 
Name:  Raymond G. Dunning

 
Title:    Vice President





 
Solely with respect to Section 2 hereof:





 
CITICORP NORTH AMERICA, INC.,

 
as Collateral Agent





 
By:
/s/ Raymond G. Dunning
 

 
Name:  Raymond G. Dunning

 
Title:    Vice President







 
[Signature Page – Fifth Amendment and Consent to Credit Agreement]
 



 
 

--------------------------------------------------------------------------------

 

For the purposes of Section 6(d) hereof, each other Loan Party set forth below
hereby consents to this Amendment and confirms that all guaranties, security
interest and Liens granted by it, and all its other obligations, pursuant to the
Loan Documents (as amended hereby) remain in full force and effect.


ALPHA COAL SALES CO., LLC
(a/k/a Metcoal Sales; a/k/a Spectrum Laboratories)
ALPHA NATURAL RESOURCES CAPITAL CORP.
ALPHA TERMINAL COMPANY, LLC
ESPERANZA COAL CO., LLC
DICKENSON-RUSSELL COAL COMPANY, LLC
DICKENSON-RUSSELL LAND AND RESERVES, LLC
MAXXIM REBUILD CO., LLC
MAXXIM CARBON RESOURCES, LLC
AMFIRE, LLC
AMFIRE HOLDINGS, INC.
ALPHA NATURAL RESOURCES SERVICES, LLC
MAXXIM SHARED SERVICES, LLC
AMFIRE WV, L.P.
BROOKS RUN MINING COMPANY, LLC
COBRA NATURAL RESOURCES, LLC
KINGWOOD MINING COMPANY, LLC
AMFIRE MINING COMPANY, LLC
ENTERPRISE MINING COMPANY, LLC
ENTERPRISE LAND AND RESERVES, INC.
RIVERSIDE ENERGY COMPANY, LLC
SOLOMONS MINING COMPANY
BLACK DOG COAL CORP.
PARAMONT COAL COMPANY VIRGINIA, LLC
MCDOWELL-WYOMING COAL COMPANY, LLC




 
By:
/s/ Vaughn Groves
 

 
Name:  Vaughn Groves

 
Title:    Vice President







 
[Signature Page – Fifth Amendment and Consent to Credit Agreement]
 



 
 

--------------------------------------------------------------------------------

 



For the purposes of Section 6(d) hereof, each other Loan Party set forth below
hereby consents to this Amendment and confirms that all guaranties, security
interest and Liens granted by it, and all its other obligations, pursuant to the
Loan Documents (as amended hereby) remain in full force and effect.


HERNDON PROCESSING COMPANY, LLC
KEPLER PROCESSING COMPANY, LLC
LITWAR PROCESSING COMPANY, LLC
PREMIUM ENERGY, LLC
BUCHANAN ENERGY COMPANY, LLC
CALLAWAY LAND AND RESERVES, LLC
NICEWONDER CONTRACTING, INC.
TWIN STAR MINING, INC.
VIRGINIA ENERGY COMPANY, LLC
             (a/k/a Alpha Virginia Energy Company, LLC)
PALLADIAN HOLDINGS, LLC
PALLADIAN LIME, LLC
WHITE FLAME ENERGY, INC.
POWERS SHOP, LLC






 
By:
/s/ Vaughn Groves
 

 
Name:  Vaughn Groves

 
Title:    Vice President











 
ALPHA LAND AND RESERVES, LLC







 
By:
/s/ Vaughn Groves
 

 
Name:  Vaughn Groves

 
Title:    President and Manager





 
[Signature Page – Fifth Amendment and Consent to Credit Agreement]
   



 
 

--------------------------------------------------------------------------------

 



Exhibit A



 
 

--------------------------------------------------------------------------------

 



Acknowledgement And Consent to Amendment


To:
CITICORP NORTH AMERICA, INC., as Administrative Agent

 
388 Greenwich Street

 
New York, New York 10013



Attention:  Mason McGurrin


RE:  ALPHA NATURAL RESOURCES, LLC


Reference is made to Credit Agreement, dated as of October 26, 2005 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Alpha NR Holding, Inc., a Delaware corporation
(“Holdings”), Alpha Natural Resources, LLC, a Delaware limited liability company
(the “Borrower”), Lenders and Issuing Banks party thereto from time to time, and
Citicorp North America, Inc., as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent for the Lenders and Issuing
Banks.  Capitalized terms used herein but not defined herein are used as defined
in the Credit Agreement.


Alpha Natural Resources, Inc., a Delaware corporation and the successor by
merger to Holdings and the Borrower have requested that the Lenders consent to
an amendment to the Credit Agreement on the terms described in the Fifth
Amendment and Consent (the “Amendment”), the form of which is attached hereto.


Pursuant to Section 9.08 of the Credit Agreement, the undersigned Lender hereby
consents to the terms of the Amendment and authorizes the Administrative Agent
to execute and deliver the Amendment on its behalf.


 
Very truly yours,







Name of Lender




 
By:
 

 
Name:

 
Title:





Dated as of                                                      , 2008






 
[Lender Acknowledgment to Fifth Amendment and Consent to Credit Agreement]

 



 
 

 
